Citation Nr: 0802514	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  99-10 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES


1.  Entitlement to an effective date, prior to November 18, 
1997, for the grant of service connection for mechanical low 
back pain.

2.  Entitlement to an effective date, prior to November 18, 
1997, for the grant of service connection for instability of 
the right knee.

3.  Entitlement to an effective date, prior to November 18, 
1997, for the grant of service connection for instability of 
the left knee.

4.  Entitlement to an effective date prior to November 18, 
1997, for the grant of a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
December 1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

In September 2004, the Board denied the veteran's claims for 
earlier effective dates for the grant of service connection 
for the veteran's back and knee disabilities.  The veteran 
appealed the denials to the United States Court of Appeals 
for Veterans Claims (Court).  In an April 2007 Memorandum 
Decision, the Court set aside the September 2004 denial of 
the veteran's claims for earlier effective dates for his back 
and knee disabilities.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its April 2007 Memorandum Decision the Court stated that 
in determining the effective dates of the veteran's claims 
for service connection for instability of the knees and the 
effective date of service connection for mechanical back 
pain, that VA must first make a determination as to the 
finality of an unappealed June 1996 rating decision.  The 
June 1996 rating decision granted the veteran service 
connection for bilateral chondromalacia of the knees and 
denied the veteran's claim for service connection for 
mechanical back pain.  While the veteran did not perfect an 
appeal with respect to the June 1996 decision, additional VA 
medical records discussing the veteran's back and knees were 
received by the RO in September 1996.  The Court stated that 
since this medical evidence was received within a year of the 
June 1996 rating decision, the VA must make a determination 
as to whether this evidence is new and material and, if so, 
the November 1996 rating decision should be reopened.  Since 
the finality issues have not been considered by the RO, the 
Board does not currently have jurisdiction to review those 
issues.  Since the Court has indicated that the veteran's 
effective date claims regarding service connection for 
bilateral instability of the knees, and regarding service 
connection for mechanical back pain, are intertwined with the 
finality issues, the effective date claims must be remanded 
to the RO for consideration of the finality claims prior to 
review by the Board.

As noted in the February 2007 Board remand decision, 
adjudication of the veteran's claim for an earlier effective 
date for TDIU prior to resolution of the knee and back claims 
could be prejudicial to the veteran.  Accordingly, the 
veteran's TDIU effective date claim must be remanded to the 
RO for consideration of the other effective date claims prior 
to review by the Board.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the present case, the Board notes that the 
veteran has not been sent the required notice with respect to 
his claims.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter providing 
the notice required under 38 U.S.C.A. §  
5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007), to include a 
description of the information and 
evidence necessary to substantiate his 
earlier effective date claims currently on 
appeal, and to include notice that he 
should submit any pertinent evidence in 
his possession.  The letter should inform 
the veteran of which portion, if any, of 
the evidence is to be provided by the 
veteran and which part, if any, the VA 
will attempt to obtain on behalf of the 
veteran.  This letter should also provide 
an explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The RO should review the VA medical 
evidence received in September 1996 and 
make a determination as to:  

A)  Whether new and material evidence was 
received to reopen the June 1996 rating 
decision with respect to the claim of 
entitlement to service connection for 
mechanical back pain.   

B)  Whether new and material evidence was 
received to reopen the June 1996 rating 
decision with respect to the claim of 
entitlement to an initial rating in excess 
of 10 percent for chondromalacia of the 
right knee.

C)  Whether new and material evidence was 
received to reopen the June 1996 rating 
decision with respect to the claim of 
entitlement to an initial rating in excess 
of 10 percent for chondromalacia of the 
left knee.

3.  If any benefit sought on appeal is not 
granted to the veteran's satisfaction, or 
if a timely notice of disagreement is 
received with respect to any other matter, 
the RO should issue a supplemental 
statement of the case for all issues in 
appellate status and inform the veteran of 
any issue with respect to which further 
action is required to perfect an appeal.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



